COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




                           

IN THE INTEREST OF J.A.P.M.



§

§

§

§

§

No. 08-03-00280-CV

Appeal from the

65th District Court

of El Paso County, Texas

(TC#2003CM2731)




MEMORANDUM OPINION

           In this case, the Texas Department of Protective and Regulatory Services attempts
to challenge the trial court’s rulings regarding J.A.P.M., a juvenile, claiming the court
lacked jurisdiction.  We dismiss because the record does not contain an appealable order,
and therefore we lack jurisdiction over any appeal.
           Appellant TDPRS filed its “special appearance, plea to the court’s jurisdiction,
objections to appointment as temporary managing conservator, and request for hearing”
on May 8, 2003.  The record contains no ruling on this motion.  TDPRS then filed its
“motion to stay order appointing the Texas Department of Protective and Regulatory
Services as temporary managing conservator of the child [J.A.P.M.].”  That motion was
denied on June 11, 2003; on that day TDPRS filed its notice of appeal, stating it was
appealing the trial court’s interlocutory order of June 11, 2003.  Both the notice of appeal
and appellant’s brief indicate that it is appealing the denial of its plea to the jurisdiction,
but there is no ruling on that motion before us.
           On December 6, 2004, this Court gave its notice of our intent to dismiss the appeal
for lack of jurisdiction unless any party could show grounds for continuing the appeal
within ten days.  Tex. R. App. P. 42.3.  Over ten days have passed without response from
any party.  We therefore dismiss the appeal because we lack jurisdiction.
 
                                                                  SUSAN LARSEN, Justice
December 30, 2004

Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.